PER CURIAM.
Husband appeals the judgment dissolving his marriage. We affirm all aspects of the judgment except that provision of the final judgment which requires husband to provide medical insurance for his former wife. While it was proper for the court to require medical insurance, there must be a monetary limitation on the obligation. See Ginsburg v. Ginsburg, 610 So.2d 655, 657 (Fla. 1st DCA 1992) and cases cited therein. See also, Gay v. Gay, 573 So.2d 180, 181 (Fla. 2d DCA 1991). Here there was no limitation.
We therefore reverse that aspect of the judgment and remand for the trial court to *1098set a limitation on the maximum cost of such insurance.
Affirmed in part and reversed in part.
KLEIN and PARIENTE, JJ., and GROSS, ROBERT M., Associate Judge, concur.